Case 18-42994-drd7 Doc 213-7 Filed 08/19/20 Entered 08/19/20 23:57:48                         Desc
          Exhibit 2014 quit claim deed of 4933 Westwood Rd Page 1 of 2
                                  RECORDER~ CERTIFICATION
                                        JACKSON COUNTY, MISSOURI
                                        12/16/2014 02:34:22 PM
                        INSTRUMENT TYPE QCD             FEE $24 00     2 PGS




                             •
                             Robert T   Kelly,       D1rector, Recorder Of Deeds




                                    QUIT CLAIM DEED


This Deed, made and entered into on December 15, 2014, by Grantor: Carol L Dille,
whose address is 4937 Westwood Road , Kansas City, Missouri, 64112 of the County of
Jackson, State of Missouri, and Grantee: Dille Family Revocable Trust of the County of
Jackson, State of Missouri.
Ma1hng Address of the Grantee: 4933 Westwood Road, Kansas City, Missouri, 64112

Witnesseth, that the Grantor, for and in consideration of the sum of One Dollar ($1.00)
and other valuable consideration paid by the Grantee, the receipt of which is hereby
acknowledged, does by these presents Remise, Release and Forever Quit Claim unto the
said Grantee the following described Real Estate situated in the County of Jackson and
the State of Missouri, to wit

LOT 34, WESTWOOD PARK, A SUBDIVISION IN KANSAS CITY, JACKSON COUNTY,
MISSOURI (PARCEL NUMBER 30-430-13-09-00-0-00-000)

Subject to building lines, easements, restrictions and condibons of record, if any, and to
zoning law or ordinance affecbng the herein described property.

To Have and To Hold the same, together with all rights and appurtenances to the same
belonging, unto the Grantee, and to the heirs and assigns of such Grantee forever. So
that neither the Grantor, their heirs, nor any other person(s) for them or in their name(s)
or behalf, shall or will hereafter claim or demand any right or title to the aforesaid
premises, or any part thereof, but they and every one of them shall, by these presents, be
excluded and forever barred.

In Witness Whereof, the Grantor has hereunto set their hand the day and year first above
written.




                                                 l
Case 18-42994-drd7 Doc 213-7 Filed 08/19/20 Entered 08/19/20 23:57:48                   Desc
          Exhibit 2014 quit claim deed of 4933 Westwood Rd Page 2 of 2




    CWr~Y\ ~
 Grantor - Carol L Dille




STATE OF MISSOURI            }
Jackson of County            }
                             }

Before me personally appeared on December 15, 2014, to me known to be the person
described in and who executed the foregoing instrument, and acknowledged that they
executed the same as their free act and deed, as the Granter.

In Testimony Whereof, I have hereunto set my hand and affixed my official seal in the
County and State aforesaid, the day and year first above written.




My Term Expires:


         MARY E. McCARTHY
      Nolaty Public - Notary Seal
        S'tATE OF MISSOURI
           Jackson County
 My Commiss1on'Exp1res Apnl 17, 2018
      Commission # 14871562
